Citation Nr: 0215488	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-10 118	)	DATE
	)
	)
                      
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative status, excision of congenital dorsal cuneiform 
exostoses of the feet.  


REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1972 to January 1975 
and from December 1975 to June 1978.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  That decision 
reopened a prior final denial of service connection exostoses 
of the feet, granted service connection for postoperative 
status, excision of congenital dorsal cuneiform exostoses of 
the feet, and assigned that disability a 10 percent 
evaluation, which the veteran now challenges.  

In a VA Form 9 received in November 2001, the veteran 
requested a hearing before a member of the Board.  The 
veteran has since withdrawn that request.  


FINDINGS OF FACT

Postoperative status, excision of congenital dorsal cuneiform 
exostoses of the feet, results in no limitation of motion or 
limitation of function.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative status, excision of congenital dorsal cuneiform 
exostoses of the feet, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5015, 5279 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the veteran's appeal of the 
evaluation assigned arises from an initial rating decision, 
which established entitlement to compensation for the 
disability at issue and which assigned that disability an 
initial evaluation.  Therefore, it is not the present level 
of disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Postoperative status, excision of congenital dorsal cuneiform 
exostoses of the feet is evaluated as 10 percent disabling 
under diagnostic codes 5015 and 5279, pertaining to benign 
growths of the bone and to metatarsalgia.  Metatarsalgia, 
anterior (Morton's disease), whether bilateral or unilateral, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  Benign growths of the bone are rated 
on limitation of the affected part.  38 C.F.R. § 4.71a, 
Diagnostic Code 5015.  In addition, foot injuries warrant a 
10 percent evaluation if moderate, a 20 percent evaluation if 
moderately severe, and a 30 percent evaluation if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Also, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  

In December 1977, cuneiform exostosis was diagnosed in 
service, after the veteran presented a history of swelling 
and pain of the feet.  In September 1980, the veteran 
underwent surgical resection of dorsal exostoses of both 
feet.  In July 1981, both feet were well healed, with no 
edema or pain on palpation.  

In November 1998, the veteran underwent a VA examination.  
The veteran, worked as a mail carrier and walked 10 to 15 
miles per day, complained of pain and swelling, aggravated by 
walking and standing, but did not complain of weakness.  The 
veteran indicated that he used orthotic, off-the-shelf tennis 
shoes without relief.  He was taking no medications and used 
no assistive devices or prescription shoes.  Range of motion 
in the toes consisted of 60 degrees dorsiflexion and 80 
degrees plantar flexion.  The veteran had no functional loss 
and had full motor strength.  The veteran had inversion, 
eversion and internal rotation of 15 degrees, symmetrical, at 
the mid-foot, and there was inversion and eversion of 20 
degrees, at the heels.  There was no evidence of pedal 
edema..  There was no pain with passive or active motion of 
the forefoot, mid-foot, or ankle.  There were healed scars 
over the medial dorsal aspect of both talonavicular mid-foot 
junctions.  There were no callosities.  The veteran was able 
to single-leg toe rise and was able to walk on both heels.  
He had normal cavus type feet and a normal Achilles tendon.  
X-rays revealed no evidence of any residual exostoses, no pes 
planus, and no degenerative arthritis.  The impression was 
foot pain and strain without evidence of exostoses.  

The veteran underwent an orthopedic examination in February 
1999 by a medical doctor.  Scars on the feet were well healed 
and non-tender.  There was no pes planus, edema or increased 
warmth on palpation.  There were no hammertoe deformities or 
hallux valgus.  The veteran, who had a normal gait, was able 
to wiggle the toes of both feet and to stand on his toes and 
heels.  The diagnosis was postoperative scars, excision of 
congenital dorsal cuneiform exostoses of the feet with well-
healed scars and persistent subjective complaints.  

A February 1999 podiatry examination revealed well-healed 
surgical scars of the feet.  That examination revealed the 
skin to be of normal temperature and without lesions or 
callosities.  There was moderate forefoot equinus.  The 
arches did not depress on weight bearing and the toes were 
well aligned.  The impressions included chronic foot strain 
secondary to equino/cavus and dorsal exostosis, which had 
been surgically removed and which were consistent with the 
veteran's foot type.  The examiner noted that the symptoms 
that the veteran described could be secondary to the 
deformity.  

An October 2000 memorandum from the VA podiatrist reflects 
that the veteran received treatment through the podiatry 
clinic.  He complained of pain and swelling of the feet at 
that time.  However, there were no significant clinical 
findings and weight bearing x-rays were unremarkable.  The 
examiner's impression was chronic foot pain, and cushion arch 
supports were ordered.  

The veteran underwent a VA examination by a medical doctor in 
October 2000.  The veteran continued to work for the post 
office as a carrier and complained of discomfort in his feet.  
Examination revealed no deformity of the bones or joints of 
the feet.  There was a callus formation on the lateral aspect 
of the left heel, which was non-tender to palpation.  There 
was no hallux valgus, and there was nor hammertoe 
deformities.  The veteran could wiggle the toes of both feet, 
and there was no discernible pes planus.  Surgical scars were 
well healed and non-tender, the scar on the right being 
almost imperceptible.  There was no evidence of recurrence.  
The examiner observed that the veteran "found an excuse" to 
not stand on toes and heels as he did for not doing a full 
squat.  He was able to walk, however, without a limp.  There 
was no soft tissue swelling, there was no evidence of 
Achilles tendonitis, there was no evidence of venal or 
arterial insufficiency, and there was no evidence of 
lymphedema.  The diagnosis was post status excision of 
congenital exostoses with well-healed scars, no objective 
evidence of recurrence, and persisting subjective complaints.  

During a November 2000 podiatry examination, the skin was 
smooth, without lesions and of normal temperature.  There was 
moderate forefront equinus, there was rigid cavus 
architecture, arches did not depress on weight bearing and 
the toes were well aligned.  As in February 1999, the 
impressions included chronic foot strain secondary to 
equino/cavus and dorsal exostosis, which had been surgically 
removed and which were consistent with the veteran's foot 
type.

A higher evaluation is unwarranted.  Postoperative status, 
excision of congenital dorsal cuneiform exostoses of the 
feet, results, at most, in subjective complaints of 
discomfort that do not preclude extended walking and that 
require no more treatment than orthotics for the veteran's 
shoes.  Postoperative status, excision of congenital dorsal 
cuneiform exostoses of the feet results in no limitation of 
motion or limitation of function.  Accordingly, a higher 
evaluation is unwarranted.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statement of the case, and by a September 2001 letter, of the 
type of evidence needed to substantiate his claim.  
Furthermore, VA has obtained all existing pertinent evidence 
identified by the appellant.  

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

